Citation Nr: 0407256	
Decision Date: 03/19/04    Archive Date: 03/30/04	

DOCKET NO.  03-15 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for Sjogren's syndrome.   

2.  Entitlement to service connection for a bilateral knee 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran's DD Form 214 indicates he had active military 
duty from July 1978 to February 1987, and also indicates one 
year, three months, and twelve days of total prior active 
duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which denied service 
connection for Sjogren's syndrome and bilateral knee 
disability.  The case is not ready for appellate review, and 
is remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  


REMAND

The principal problem presented in this case is that there 
are no service medical records available for review.  The 
claims folder reveals a single service medical record from 
December 1986 that reports that the veteran's medical records 
were lost during service.  He was not provided a separation 
physical examination when separated from his last duty 
assignment in Europe, and it was recommended that he have a 
final separation examination upon his return to the United 
States; none was provided.  It is apparent from the file that 
attempts to obtain service medical records have been 
unsuccessful, and the veteran himself has testified that he 
has attempted to obtain these records without success.  
Additionally, although requests for records of the veteran's 
hospitalization during service might be made, the veteran has 
reported that although he received outpatient treatment, he 
was never hospitalized during service.  The veteran has, 
however, indicated that he was on occasion placed on physical 
profiles from performing certain activities, and it is 
possible that certain relevant information might be gleaned 
from his service personnel records.  An attempt should be 
made to obtain those records for review. 

Review of the record and of the veteran's testimony before 
the undersigned indicates that he has been under the mistaken 
impression that private treatment records from after service 
were not particularly relevant to his claim.  Although 
service medical records may provide the best evidence to 
substantiate a claim of disability related to service, 
records of the veteran's treatment after service may also be 
relevant, especially when those records may demonstrate a 
chronicity of symptoms from soon after service and continuing 
to the present.  Although the veteran has provided statements 
from a private physician at the Baton Rouge Clinic, he has 
indicated in written statements and testimony that he began 
receiving private treatment for his knees in approximately 
1991, some three or four years after service separation.  The 
veteran testified that he had received treatment from a 
facility called "Lolicamp."  He also provided a written 
list of numerous facilities and doctors with names and 
addresses, but he failed to provide any of his estimated 
dates of treatment with any of these doctors or facilities.  
He must complete and sign medical release forms before the RO 
can attempt to collect any records identified.  Another 
attempt to obtain copies of all relevant records of the 
veteran's treatment from after service must be made.  The 
veteran has also indicated that he has begun receiving 
treatment with VA facilities, and those records should also 
be obtained.  

In testimony, the veteran has indicated that he is in receipt 
of Social Security disability benefits.  All records 
associated with an award of Social Security disability, 
including medical records, must be collected and added to the 
claims folder.  

The veteran has also indicated that he worked at various 
occupations following service, and an attempt should be made 
to obtain all personnel and any associated medical records 
which may have been created in conjunction with such 
employment.  

The United States Court of Appeals for Veterans Claims has 
long held that VA owes a special duty to assist in cases 
where the service medical records are not available.  The 
veteran has testified that he received treatment for his 
knees during service and his testimony of chronicity of knee 
symptoms after service has been corroborated by his spouse.  
After collection of all available records described above, 
the veteran should be provided VA examinations with requests 
for opinions to assist in deciding his pending claims.  

For these reasons, the case is REMANDED to the RO for the 
following actions:  

1.  Initially, the veteran should be 
forwarded medical release forms for the 
release of private medical records and 
requested to complete them in full, 
including estimated dates of treatment, 
and return them to the RO.  The RO should 
forward the veteran a copy of the 
extensive list of doctors and facilities 
he previously submitted in July 2003 (to 
assist him in completing medical release 
forms).  The RO should explain to the 
veteran that all records of treatment 
relevant to his claims of disability of 
both knees and Sjogren's syndrome should 
be collected, and that it is especially 
important that any such records which may 
be available at the time of the veteran's 
earliest medical treatment following his 
separation from service be collected for 
review.  The veteran should also be 
provided releases to be completed for the 
release of personnel and any associated 
medical records associated with all 
employment that he has held since he was 
separated from service.  The RO should 
follow up and collect all available 
records identified by the veteran in his 
return of completed medical release 
forms.  The RO should also collect any 
records of the veteran's treatment with 
VA medical facilities 

2.  The RO should request the production 
of the veteran's service personnel 
records.   

3.  The RO should request the Social 
Security Administration to produce 
records of the veteran's award of Social 
Security disability, including the award 
letter or decision and all medical 
evidence considered in making that award.  
All records obtained should be added to 
the claims folder.  

4.  After completion of the above 
development and collection of all 
available records discussed above, the 
veteran should be referred for a VA 
orthopedic examination of his knees.  The 
veteran's claims folder must be provided 
to the VA physician for review in 
conjunction with the examination.  All 
testing and diagnostic studies necessary 
to provide a complete current diagnosis 
should be performed.  After completing a 
current examination and providing an 
accurate diagnosis, the VA physician 
should review the veteran's claims folder 
and provide an opinion as to whether it 
is at least as likely as not that any 
current bilateral knee disability had its 
onset during active military service from 
1978 to 1987.  The VA physician should 
understand that no service medical 
records are available for review and that 
the veteran has indicted that he received 
routine treatment for his knees during 
service.  A complete explanation for the 
basis of the opinion provided is 
essential.  

5.  The veteran should also be provided a 
VA examination by a rheumatologist for 
Sjogren's syndrome.  The veteran's claims 
folder must be provided to the VA 
physician for review in conjunction with 
the examination.  Any necessary tests or 
diagnostic studies should be performed.  
In addition to providing a current 
diagnosis, the VA physician is requested 
to express an opinion as to whether it is 
at least as likely as not that Sjogren's 
syndrome had its onset during the 
veteran's period of active service from 
1978 to 1987, and whether such onset is 
related to the veteran's exposure to 
petroleum products during military 
service.  The VA physician is also 
requested to provide an opinion as to 
whether the veteran's documented 
bilateral knee disability is causally 
attributable to or linked with the 
diagnosis of Sjogren's syndrome.  A 
complete explanation of the basis for the 
opinions provided is essential.  

6.  After completion of any additional 
indicated development, the RO should 
again address the issues on appeal.  If 
the decision is not to the veteran's 
satisfaction, he and his representative 
must be provided with a supplemental 
statement of the case which includes a 
discussion of compliance with VCAA and 
with the development requested in this 
remand.  The veteran and representative 
must be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board after compliance 
with all appellate procedures.  The 
veteran need do nothing until notified by 
the RO.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



